DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Argentina on 12/17/2020. It is noted, however, that applicant has not filed a certified copy of the 20200103511 application as required by 37 CFR 1.55.

Claim Objections
Claims 1-25 are objected to because of the following informalities:
Regarding claims 1-25, the recitation “characterized in that” does not conform with current U.S. practice. 
Regarding claim 1, the recitation “reversibly movable” is considered an idiomatic error as the recitation is not generally used to convey the up and down movement of the crossbar. 
Regarding claim 1, lines 14-15 should recite “the one or more linear hydraulic actuators”.
Regarding claim 13, line 2 should recite “the one or more linear hydraulic actuators”.
Regarding claim 20, there should be a space in the recitation “isof”.
Regarding claim 23, there should be a space in the recitation “ascendingand”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “usually” in line 4 is a relative term which renders the claim indefinite. The term “usually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 19-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over CN 201354994 Y to Lin in view of WO 2018154543 A1 to Duarte et al. 
Regarding claim 1, Lin discloses a system comprising:
at said floor level (Fig. 2: 1), a plurality of mobile crossbar components (5) that are reversibly movable from their usually emerging position in response to weights of crossing vehicles (up and down movement when vehicles pass by); 
a plurality of hydraulic sets, each of the hydraulic sets having a plurality of hydraulic cylinders (set of 48), wherein mounted over each of the hydraulic sets is a respective one of the plurality of mobile crossbar components (5); 
means for the generation of electrical energy in response to movement of said plurality of mobile crossbar components, characterized in that the means for generation of electrical energy includes one or more modules for generating electrical energy, each of the one or more modules comprising (a) a plurality of hydraulic circuits (54 and 9) coupled to the plurality of hydraulic sets (48), (b) one or more linear hydraulic actuators (14) coupled to at least some of the plurality of hydraulic circuits (9) for producing a straight reciprocating movement (linear rack 19), (c) one or more movement transformer mechanisms (gear 23) for transforming the straight reciprocating movement from one of the one or more hydraulic actuators into a one-way rotating movement (one-way gear 23), and (d) one or more generators (also disclosed as 23) of electrical energy driven by the one-way rotating movement from the one or more movement transformer mechanisms; 
wherein each of the mobile crossbar components have one or more automatic repositioning means (spring 16), each of the mobile crossbar components (5) being arranged to propel (piston 50 during down motion) a respective one of the plurality of hydraulic sets (48), 
each of said plurality of hydraulic sets (48) being connected to its one or more linear hydraulic actuators (14) through the plurality of hydraulic circuits (9), and 
each of said one or more linear hydraulic actuators (14), through its one or more movement transformer mechanisms (23), powering the one-way rotating movement (one-way gear 23) of the one or more generators (23) of electrical energy.
However, it fails to disclose said mobile crossbar components forming a compound floor.
Duarte et al. teaches said mobile crossbar components forming a compound floor (Fig. 1: 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the crossbar configuration as disclosed by Duarte et al. to the system disclosed by Lin.
One would have been motivated to do so to create a sequential linkage between the generating modules. 
Regarding claim 2, Lin discloses the one or more modules for generating electrical energy being more than one in number (Fig. 3: set of 23).
Regarding claim 3, the combination of Lin and Duarte et al. discloses the mobile crossbar components are elongate elements (Duarte et al., Fig. 16: 1) arranged to cross the vehicle traffic lane.
Regarding claim 4, Lin discloses the one or more automatic repositioning means include elastically yielding means (Fig. 2: spring 16) for allowing each of the plurality of mobile crossbar components to cycle between a normally emerging position and a descended position in response to vehicle passage on the vehicle traffic lane, wherein descending of each of the plurality of mobile crossbar components actuates a respective one of the plurality of hydraulic sets that each have said plurality of hydraulic cylinders (spring resets the crossbar once there is no weight on it).
Regarding claim 5, Lin discloses each hydraulic set (Fig. 2: 48) is actuated by the same one of the plurality of mobile crossbar components (5).
Regarding claim 6, Lin discloses the plurality of hydraulic cylinders of each individual one of the plurality of hydraulic sets (Fig. 2: 48) is actuated by the same mobile crossbar component (5).
Regarding claim 7, Lin discloses each of the plurality of hydraulic sets (Fig. 2: 48) is connected to an inlet (12) of a respective one of the one or more linear hydraulic actuators (14) through a respective one of the plurality of hydraulic circuits (9).
Regarding claim 8, Lin discloses each linear hydraulic actuator (Fig. 2: 14) has one or more inlets (20) connected to one or more of the plurality of hydraulic sets (48).
Regarding claim 9, Lin discloses each of the one or more linear hydraulic actuators (Fig. 4: 14) has its one or more inlets connected to more than one of the plurality of hydraulic sets (top and bottom 47).
Regarding claim 10, Lin discloses more than one of the plurality of mobile crossbar components are associated with different ones of the plurality of hydraulic sets, the different ones driving a single one of the one or more linear hydraulic actuators, to cause the different ones to operate the single one asynchronously (multiple systems of Fig. 2 are aligned so each system operates asynchronously).
Regarding claim 11, Lin discloses each of the one or more linear hydraulic actuators includes a linear gear rack (Fig. 2: 19) that follows a reciprocating movement and is connected to one of the one or more movement transformer mechanisms (23).
Regarding claim 12, Lin discloses the linear gear rack includes a slide rail (Fig. 2: 17).
Regarding claim 19, Lin discloses each of the one or more modules having among their one or more generators of electrical energy, at least, one service board characterized by being adapted to connect to, at least, one load network or circuit (output of generator 23).
Regarding claim 20, Lin and Duarte et al. discloses a system as described above. 
However, it fails to disclose the hydraulic circuit is of the oleo-hydraulic type.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the hydraulic circuit be of the oleo-hydraulic type, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
One would have been motivated to do so to improve hydraulic flow within the system. 
Regarding claim 21, the combination of Lin and Duarte et al. discloses each of the one or more generators of electrical energy comprises an alternator that works in both directions of rotation (Duarte et al., electromechanical converter 109).
Regarding claim 23, the combination of Lin and Duarte et al. discloses the compound floor comprises an open fixed structure (Duarte et al., Fig. 16: 251) that, together with the plurality of mobile crossbar components (1), form the compound floor that is prepared for the circulation of vehicles, the open fixed structure having a plurality of cross passages (holes to fit 1) that allow ascending and descending movements of the plurality of mobile crossbar components.
Regarding claim 24, the combination of Lin and Duarte et al. discloses the fixed structure comprises a frame (Duarte et al., Fig. 16: 251) that is adapted to be mounted at the floor level of the vehicle traffic lane and includes a plurality of stationary crossbars (lines separating the three 251) separating a plurality of cross passages.
Regarding claim 25, the combination of Lin and Duarte et al. discloses the plurality of mobile crossbar components provide a passenger ascent and descent station for the crossing vehicles, wherein a number of the plurality of said mobile crossbar components can be fitted between a wheel-supporting front axle and a wheel-supporting rear axle of said crossing vehicles, those ones of the plurality of mobile crossbar components immediately preceding the oncoming wheels of said vehicles, contributing to vehicle braking (Duarte et al., due to the sequential connection of crossbars 1).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over CN 201354994 Y to Lin in view of WO 2018154543 A1 to Duarte et al. as applied to claim 1 above and further in view of US 4339920 A to Le Van. 
Regarding claim 16, Lin and Duarte et al. discloses a system as described above. 
However, it fails to disclose the movement transformer mechanism includes a ratchet type mechanism having an output shaft that rotates in only one direction.
Le Van teaches the movement transformer mechanism includes a ratchet type mechanism (Fig. 1: 22) having an output shaft (of 20) that rotates in only one direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the ratchet type mechanism as disclosed by Le Van to the system disclosed by Lin and Duarte et al.
One would have been motivated to do so to ensure one-way rotation of the generator. 

Allowable Subject Matter
Claims 13-15, 17, 18, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832